Citation Nr: 1229552	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a claimed bilateral knee disorder.  



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1953 to March 1956. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a March 2008 rating decision issued by the RO. 

In March 2010, the Veteran testified at a hearing held before an Acting Veterans Law Judge who has since retired from the Board. 

In June 2010 and August 2011, the Board remanded this case for further evidentiary development. The case now has been returned to the Board for further appellate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDING OF FACT

The currently demonstrated bilateral knee disorder is shown as likely as not to be due to the Veteran's period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral knee disability due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is required.
 

Merits of the claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he is entitled to service connection for a bilateral knee disability which he asserts is due to his Military Occupational Specialty (MOS) as a Heavy Drop Section Leader (i.e., an Airborne Parachute Instructor). 

The Veteran claims that his back, feet, and knees sustained repeated and consistent trauma from numerous jumps from airplanes, towers, and training platforms during service at Fort Benning, Georgia. Service connection was awarded for a back disorder due to these repeated traumas in an October 2009 rating decision.

The Veteran's DD Form 214 shows that he served in the Army as a Heavy Drop Section Leader, Co. H., Abn. ISD, at Fort Benning Georgia. It further shows that his related civilian occupation was a Parachute Rigger. His military decorations included a Parachutist Badge. Also associated with the record is a comrade statement, along with a log of the Veteran's extensive parachute jump history. 

In regards to the Veteran's service records, September 2007 correspondence from the National Personnel Records Center (NPRC) indicated that most of the Veteran's service records had been destroyed during the fire at its St. Louis, Missouri storage facility in July 1973.  Formal findings of unavailability of the Veteran's service records were issued in July 2011 and December 2011.  

In response, VA asked the Veteran to provide any possible alternative sources of service records. He responded in January 2008, stating that he had undergone treatment for his bilateral knee disability in or around September 1953 at the hospital located at Fort Benning, Georgia. 

The Veteran underwent a VA examination in November 2009.  The VA examiner diagnosed the Veteran with bilateral knee strain.  He opined that his bilateral knee strain was not a result of service.  As a rationale, he stated that the Veteran does not have a chronic knee condition as a result of service and does not have degenerative changes of the knees. 

The November 2009 VA examiner failed to discuss or address relevant facts such as the Veteran's MOS, his testimony, the Veteran's jump log showing that he had missed the drop zone and landed in the trees or comrade statement, and therefore did not address the Veteran's assertion that his bilateral knee disability was caused by or related to his MOS as an Airborne Parachute Instructor.

Upon a VA spine examination in September 2008, whereby the Veteran was diagnosed with his service-connected degenerative disc disease of the lumbar spine, it was noted that upon a reflex examination of the lower extremities, the right and left knee jerks were 3+/2+ (hyperactive without clonus).

The Veteran underwent a VA examination in October 2011.  The examiner noted a 2009 diagnosis of "bilateral knee strain, resolved." 

 A physical examination showed no limitation of motion, functional impairment, instability, pain, or flare-ups.  Testing showed normal muscle strength.  X-rays of the bilateral knees were normal.  

The examiner opined that the diagnosis of bilateral knee strain (currently resolved) was less likely than not due to service.  As a rationale, the examiner stated that the Veteran did not have a knee disorder during service and a knee disorder is not noted in his service treatment records.  Although knee strain was diagnosed in 2009, the Veteran currently had no symptoms on physical examination or radiographic findings.  

Although at the recent examination, the Veteran did not have a diagnosis of a bilateral knee disorder, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The November 2009 VA examiner diagnosed bilateral knee strain.

Based on the Veteran's MOS and history of numerous jumps, the Board finds that the lay evidence supports his claim.  The Veteran is competent to testify that he injured his back and knees during these jumps and the VA has accepted the credibility of his testimony in granting service connection for his back disorder.  The Board therefore accepts his testimony and lay evidence regarding his knee symptoms as well.

Therefore, with resolution of the doubt in favor of the Veteran, the Veteran's claim of service connection for a bilateral knee disorder is granted.  


ORDER

Service connection for a bilateral knee disorder is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


